DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 5, 2022 is acknowledged. Claims 1-16 and 20-38 are pending in this application. Claims 17-19 have been cancelled. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 17-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of Applicant’s cancelation of the claims. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Fellows et al. (US 4,752,496), which discloses a system for distributing and sampling cosmetics. The cosmetics are normally dry, are combined with a liquid carrier and a film forming agent and deposited onto a substrate (abstract). 
In a preferred embodiment, Fellows’ composition comprises the formation of a liquid mass of a cosmetic including a liquid carrier, such as ethanol, a film forming agent such as polyvinyl pyrrolidone, and a plasticizer (column 2, lines 55-59). 
Additional suitable solvents/carriers include ketones (column 4, lines 35-51). 
The cosmetic powders are dry particulate composition including finely divided aluminum hydroxide, kaolin, talc, mica, corn starch; polymers such as nylons, polyolefins, and the like; and fragrances, sterilant, plasticizers, coloring agents, and the like (column 3, line 58 through column 4, line 3). 
A preferred embodiment comprises:
49.0 weight % cosmetic particulates (component d); 
0.6 weight % isopropyl myristate, which is a plasticizer (component c); 
0.6 weight % polyvinyl pyrrolidone (component a); and 
48.2 weight% ethanol (component b). 
 The composition can be applied by electrostatic types of spraying (column 5, lines 27-54).  
The recitation of suitable for forming a coating film composes of fibers directly on the skin by electrostatic spray, is considered intended use of the composition. There does not appear to be any ingredient which would not be suitable for application to the skin, therefore, it is deemed suitable for forming a coating film on the skin. 
Fellows does not disclose the combination of silicone oil and another component recited in claim 19. Fellows additionally does not disclose the application of an additional composition to the skin via a method other than electrostatic spray.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615